         Case 1:18-cv-05384-LMM Document 55 Filed 08/08/19 Page 1 of 8




                     UNITED STATES DISTRICT COURT
                    NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

JESSE JONES,                              )
                                          )
             Plaintiff,                   )
                                          )
v.                                        )    Case No. 1:18-cv-05384-LMM
                                          )
MARIETTA NONDESTRUCTIVE                   )
TESTING, LLC, et al.,                     )
                                          )
             Defendants.                  )
                                          )
                                          )


     DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION
       TO APPROVE SETTLEMENT AND CROSS-MOTION TO STRIKE
      PLAINTIFF’S MOTION TO APPROVE SETTLEMENT AND TO SEAL
                     SETTLEMENT AGREEMENT

       Defendants Marietta Nondestructive Testing, LLC, Steve Norred, and Curtis

Cooper (“Defendants”) submit this Response in Opposition to Plaintiff’s Motion to

Approve Settlement and Cross-Motion to Strike Plaintiff’s Motion to Approve

Settlement and to Seal Settlement Agreement. Specifically, Defendants ask the Court

to strike the Settlement Agreement (the “Agreement”) [Dkt. No. 54-1] and any

mention of its terms in Plaintiff’s Motion [Dkt. No. 54 at 4] from the docket. Plaintiff

did not provide Defendants any prior notice that he was going to publicly divulge the

terms of the Agreement. Had he done so, Defendants would have anticipatorily moved
                                         -1-
        Case 1:18-cv-05384-LMM Document 55 Filed 08/08/19 Page 2 of 8




for permission to file the Agreement in camera.

                                 I.     ARGUMENT

A.    The Settlement Agreement Should Be Approved Because Jones is Overpaid

      Defendants concur with Jones that the Settlement Agreement (the “Agreement”)

should be approved. The Agreement is not only “fair and reasonable” to Plaintiff, see

Lynn’s Food Stores, Inc. v. United States, 679 F.2d 1350, 1352–53 (11th Cir. 1982), it

provides Jones with far more than he would be entitled to by his own calculations.

As discussed in Defendants’ Brief in Support of Motion for Summary Judgment on

Count II:

      In Count I, Jones claims that he worked, on average, 46 hours per week, but
      the six overtime hours were “rolled” over to the next week. Obviously, each
      alleged “rollover” of six hours would be replaced by the six overtime hours
      worked from the previous week, meaning Jones would have lost nothing
      (aside from the six overtime hours worked during his first week). Despite
      the absurdity of Count I, the amount in dispute was negligible and the parties
      settled it.

Dkt. No. 44-1, Br. in Supp. of MSJ, at p. 1 n.1.

      Defendants are therefore clearly overpaying to settle this dubious claim. Indeed,

Jones, at his deposition, was not even able to identify a single specific week that he

worked overtime for which he was not fully compensated. See Dkt. No. 52, Tr. of

Jones Dep. at 181:11-182:8 (testifying that he was unable to identify a specific date

where his hours were rolled over). Far more than just being “fair and reasonable,”

                                          -2-
        Case 1:18-cv-05384-LMM Document 55 Filed 08/08/19 Page 3 of 8




which is all that is required, see Lynn’s Food Stores, Inc., 679 F.2d at 1352–53, the

consideration Jones will receive under the Agreement constitutes a windfall for him.

See Freyre v. Tin Wai Hui DMD, P.A., No. 08-22810-CIV, 2009 WL 89283, at *1

(S.D. Fla. Jan. 13, 2009) (collecting cases for the proposition that judicial scrutiny of

FLSA settlements is curtailed where the plaintiff claims he received everything he

asked for).

      Accordingly, the Agreement should be approved.

B.    The Settlement Agreement and Its Contents Should be Stricken From the
      Docket and Sealed

      As part of the bargain for overpaying Jones on his highly dubious claim (to put

it mildly), Defendants insisted on confidentiality provisions. Defendants therefore

intended to move the Court for permission to file the Agreement in camera.1 Counsel

for Defendants conveyed this intention with counsel for Jones on or around May 20,

2019, during a meet and confer regarding the Agreement. Obviously, Jones’s filing of

the Agreement and disclosing its terms on the public record negate these provisions

and supplant the benefit of Defendants’ bargain. Defendants therefore respectfully

request that the Court give effect to the Agreement’s confidentiality provisions by

striking the Agreement and its contents from the docket.


1
  Indeed, on numerous occasions, Defendants stated their desire to be the ones to draft
the motion papers.
                                       -3-
        Case 1:18-cv-05384-LMM Document 55 Filed 08/08/19 Page 4 of 8




      Defendants are cognizant of the Court’s “practice to require filing of the

settlement agreement on the public record.” Dkt. No. 4, Notice Regarding FLSA

Cases, at p. 2. However, they respectfully submit that there is a compelling reason for

the Court to strike the Agreement and references to its contents from the docket and,

instead, review it in camera: Otherwise, Defendants will be deprived of a critical

benefit for which they bargained. See Perez v. Carey Int’l, Inc., No. 06-22225-CIV,

2008 WL 4490750, at *6 (S.D. Fla. Sept. 26, 2008), aff’d, 373 F. App’x 907 (11th Cir.

2010) (“Confidentiality is often an important element in successful settlements.”).

      While the general rule in the Eleventh Circuit is for FLSA settlements to be

publicly available, confidentiality provisions are enforceable “where [they are]

bargained for as part of the settlement agreement.”          Jones v. FleetCor Techs.

Operating Co., LLC, No. 1:16-CV-1092-TCB, 2017 WL 9401153, at *2 (N.D. Ga.

Aug. 3, 2017) (citing Jun Soo Lee v. Guyoungtech USA, Inc., No. 1:16-334-KD-B,

2017 WL 1097201, at *7 (S.D. Ala. Mar. 23, 2017)). Thus, in Jones, the Court, after

reviewing in camera a settlement agreement of FLSA claims, approved the agreement,

despite it containing a confidentiality provision.      The Court reasoned that the

confidentiality provision was “bargained for as part of the settlement agreement” and,

therefore, the Court would not “supplant [the defendant] the benefit of its bargain.” Id.

at *2; accord King v. Wells Fargo Home Mortg., No. 2:08-CV-307-FTM29SPC, 2009

                                          -4-
        Case 1:18-cv-05384-LMM Document 55 Filed 08/08/19 Page 5 of 8




WL 2370640, at *1 (M.D. Fla. July 30, 2009) (approving confidential FLSA settlement

after in camera review); Trinh v. JPMorgan Chase & Co., No. 07-CV-

01666W(WMC), 2009 WL 532556, at *1 (S.D. Cal. Mar. 3, 2009) (same).

      The same is true here.      The Agreement was carefully negotiated, and the

confidentiality of the Agreement is an integral part of the Agreement. Without it,

Defendants are overpaying Plaintiff for nothing.           Therefore, “[d]enying the

[Defendants’] the right to maintain the confidentiality of the agreement would be to

supplant [Defendants] the benefit of its bargain.” Jones, 2017 WL 9401153, at *2.

      Moreover, courts have enforced non-monetary provisions in FLSA settlement

agreements, such as confidentiality and non-disparagement clauses, when it is clear

that the plaintiff is receiving monetary consideration over and above what his FLSA

claim was worth. See, e.g., Smith v. Aramark Corp., No. 6:14-CV-409-ORL, 2014 WL

5690488, at *4 (M.D. Fla. Nov. 4, 2014). Here, as noted above, the Agreement

overcompensates Jones for his highly dubious FLSA claim.2 And given the fact that

Jones could not identify one specific week that his time was “rolled over,” it is highly

doubtful that he would have prevailed at trial—assuming he survived summary

judgment—let alone proven his entitlement to the consideration he will receive under


2
  As stated in Defendants’ Brief in Support of Motion for Summary Judgment,
Defendants vigorously dispute that they failed to fully compensate Jones for any
overtime he worked.
                                      -5-
        Case 1:18-cv-05384-LMM Document 55 Filed 08/08/19 Page 6 of 8




the Agreement.

      Accordingly, Defendants respectfully ask the Court to strike the Agreement and

its contents from the docket.

                                  CONCLUSION

      For all the above reasons, the Agreement should be enforced and its contents

stricken from the docket.

      Respectfully submitted this 8th day of August, 2019,

                                           CHAMBERLAIN HRDLICKA WHITE
                                           WILLIAMS & AUGHTRY

                                           /s/ Annette A. Idalski
                                           Annette A. Idalski
                                           Georgia Bar No. 005559
                                           Peter N. Hall
                                           Georgia Bar No. 141376
                                           Kyle D. Winnick
                                           Georgia Bar No. 412767
                                           191 Peachtree Street, N.E., 46th Floor
                                           Atlanta, GA 30303-1747
                                           Telephone: (404) 658-5386
                                           annette.idalski@chamberlainlaw.com
                                           peter.hall@chamberlainlaw.com
                                           kyle.winnick@chamberlainlaw.com

                                     Counsel for Defendants Marietta NDT and
                                     Steve Norred




                                        -6-
       Case 1:18-cv-05384-LMM Document 55 Filed 08/08/19 Page 7 of 8




                     CERTIFICATE OF COMPLIANCE

      Counsel for Defendants Marietta NDT and Steve Norred certifies that this

document has been prepared in Times New Roman, 14 point font and otherwise

complies with Local Rule 5.1C.

      Respectfully submitted this 8th day of August, 2019.

                                     CHAMBERLAIN HRDLICKA
                                      WHITE WILLIAMS & AUGHTRY
                                       s/ Annette A. Idalski
                                       Annette A. Idalski




                                        7
          Case 1:18-cv-05384-LMM Document 55 Filed 08/08/19 Page 8 of 8




                           CERTIFICATE OF SERVICE
        This is to certify that on August 8, 2019, I electronically filed the foregoing

DEFENDANTS’ RESPONSE IN OPPOSITION TO PLAINTIFF’S MOTION

TO APPROVE SETTLEMENT AND CROSS-MOTION TO STRIKE

PLAINTIFF’S MOTION TO APPROVE SETTLEMENT AND TO SEAL

SETTLEMENT AGREEMENT through the Court’s CM/ECF system which will

send a notice of electronic filing to counsel of record, as follows:

                           V. Severin Roberts
                           BARRET & FARAHANY
                           1100 Peachtree Street,
                           Suite 500
                           Atlanta, Georgia 30309
                           severin@justiceatwork.com


                                          By: /s/ Kyle D. Winnick
                                              Kyle D. Winnick
120644\000006\3293313.V1




                                           8
